IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FRANCIS G. LANDMESSER,            :           No. 569 MAL 2019
                                  :
               Petitioner         :
                                  :           Petition for Allowance of Appeal
                                  :           from the Order of the
           v.                     :           Commonwealth Court
                                  :
                                  :
OFFICE OF LUZERNE COUNTY DISTRICT :
ATTORNEY,                         :
                                  :
               Respondent         :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.